

STOCK PURCHASE AGREEMENT
 
This STOCK PURCHASE AGREEMENT (this "Agreement") is made and entered into as
of February 19, 2008, by and between Yuxin Zhou (ID: 440202196911110669)
("Purchaser") and KIWA BIO-TECH PRODUCTS GROUP CORPORATION (the"Company"), a
company incorporated under the laws of the State of Delaware in the United
States of America whose registered office is at 415 W. Foothill Blvd, Suite#
206, Claremont CA 91711, USA.
 
WITNESSETH
 
WHEREAS, the Company desires to sell to Purchaser and Purchaser desires to
purchase from the Company a total of 5,000,000 newly issued, restricted shares
(the "Shares") of the Common Stock of the Company, par value $0.001 per share,
upon the terms, provisions and conditions and for the consideration hereinafter
set forth;
 
NOW, THEREFORE, for and in consideration of the premises and mutual covenants
and agreements contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto do
hereby represent, warrant, covenant, and agree as follows:
 
Section 1. Issuance and Sale of Shares
 
Based upon the representations, warranties, and covenants and subject to the
terms, provisions, and conditions contained in this Agreement, the Company
agrees to sell and deliver the Shares to Purchaser, free and clear of all liens,
pledges, encumbrances, and adverse claims, and Purchaser agrees to purchase the
Shares from the Company for the consideration hereinafter set forth.
 
Section 2. Purchase Price
 
The total purchase price to be paid to the Company by Purchaser for the Shares
is US$650,000 (US$0.13 per Share) (the "Purchase Price").
 
Section 3. The Closing
 
Upon execution of this Agreement, Purchaser shall deliver to the Company 30% of
total Purchase Price in 10 days from the effective date of this Agreement, and
the balance shall be paid to the Company in 20 days from the effective date of
this Agreement; and in 30 days after full payment, the Company shall deliver to
Purchaser a certificate evidencing the Shares issued in the name of Purchaser.
 
 
1

--------------------------------------------------------------------------------

 


 
Section 4. Risk factors
 
The Purchaser agrees that investment in the Common Stock of the Company involves
a high degree of risk and should be regarded as speculative. The Purchaser
further represents and agrees that it can afford a loss of its entire
investment. In addition to the other information contained in this document, the
Purchaser has considered carefully the following factors.
 

 
a)
Limited Operating History. The Company has only a limited operating history from
which Purchaser can evaluate its business and prospects for future success. The
Company has recognized only very limited revenues to date. The Company currently
believes it will need capital in the amounts reflected in the business plan
prepared in December 2005 to achieve the projections contained herein. To the
extent the proceeds of this sale of Shares are less than that amount, the
Company intends to raise further funds by equity investment.

 

 
b)
No Assurance of Profitable Operations. The Business Plan of the Company projects
income and expenses based upon the best estimates of management. Due to the
unique and innovative nature of the business the projections of both income and
expenses contained in the Business Plan involve a high degree of estimation with
no similar business experiences to review.

 

 
c)
Arbitrary Offering Price. The Company has arbitrarily determined the Purchase
Price per share. Among the factors considered were estimates made by the
principals as to the future prospects of the Company and its operations,
expenses and potential revenues. Such estimates were prepared by the principals
based on their experience in the industry and current market conditions. There
can be no assurances the projections prepared by the principals for the Company
will be achieved.

 

 
d)
Lack of Transferability, Marketability and Liquidity of the Shares. The Common
Stock is currently quoted for trading on OTC Bulletin Board, but trading volume
is low and liquidity is limit. Consequently, the Purchaser should be prepared to
remain a shareholder of the Company for long time. The Shares have not been
registered under the Securities Act of 1933, as amended (the “Act”), and are
being offered in reliance on certain exemptions contained in the Act. The Shares
may not be sold in the public market except pursuant to an effective
registration statement or an exemption from registration under the Act.

 

 
e)
Minimal Capital. The Company will use the net proceeds of the sale of the Shares
to fund its corporate expenses, fixed assets investment as well as research and
development, for developing, manufacturing and distributing its products and
services and for organizational operations. Net proceeds from the sale of the
Shares will also be used for general working capital. There can be no assurances
such funding will be sufficient. If the amount of funding is not sufficient to
obtain profitable business operations and the Company is liquidated, there will
very likely not be any assets in the Company for payment to the shareholders.

 
 
2

--------------------------------------------------------------------------------

 
 

 
f)
Dependence on Key Personnel. The Company’s development of its concept and
business is dependent on its management team and the loss of any one of these
persons could have a material adverse effect on the Company.

 

 
g)
Unreliability of Projections. Projections contained in the Business Plan were
prepared from management’s reasonable estimates of possible product and service
revenue, and expense projections as well as the consequent possible financial
returns the Company could receive if such revenue and expenses were achieved.
Such estimates were based on management’s experience with the industry and
business practices. The Purchaser should have had the opportunity to review with
the representatives of the Company, the various critical assumptions made by the
Company and the various estimates that were made in preparing the projections.
The projections were not prepared with a view toward compliance with the
Association of Independent Certified Public Accountants guidelines for
projections. The assumptions and estimates are uncertain and the actual results
of the Company will vary from the projected results and could vary
substantially.

 
Section 5. Representations and Warranties of Purchaser
 
In connection with the transactions contemplated hereby, Purchaser hereby
represents and warrants to the Company that:
 

 
a)
Purchaser understands that the Common Stock of the Company is quoted on the OTC
Bulletin Board of the NASD, and that the Shares have not been registered under
the Act. At the present trading of the Company’s stock is subject to Rules 15g-2
through 15g-6 promulgated under Section 15(g) of the Act.

 

 
b)
Purchaser has such knowledge and experience in financial and business matters
that it is capable of seeking out and evaluating the information relevant to
evaluating the Company, the proposed activities thereof, and the merits and
risks of the prospective investment, and to make an informed investment decision
in connection therewith.

 

 
c)
Purchaser has reviewed all SEC filings and has had an opportunity to discuss
with the Company.

 

 
d)
Purchaser will hold the Shares subject to all of the applicable provisions of
the Act, and Purchaser will not at any time make any sale, transfer, or other
disposition of the Shares in contravention of the Act. Purchaser’s overall
commitment to investments which are not readily marketable is not
disproportionate to Purchaser’s net worth; Purchaser’s investment in the Company
will not cause such overall commitment to become excessive; and Purchaser can
afford to bear the loss of Purchaser’s entire investment in the Company.

 
 
 
e)
Purchaser understands that all information which Purchaser has provided to the
Company concerning Purchaser, Purchaser’s financial position and knowledge of
financial and business matters is correct and complete as of the date set forth
below and, if there should be any material change in such information prior to
the acceptance of this subscription, Purchaser shall promptly notify the Company
thereof.

 
 
3

--------------------------------------------------------------------------------

 
 
 

 
f)
If Purchaser is a United States person or entity, Purchaser represents that
Purchaser satisfies any suitability or other applicable requirements of
Purchaser’s state of residence and/or state in which the Common Stock are
purchased.

 

 
g)
If Purchaser is not a United States person or entity, such Purchaser hereby
represents that he, she or it has satisfied himself, herself or itself as to the
full observance of the laws of his, her or its jurisdiction in connection with
any invitation to subscribe for the Common Stock or any use of this Agreement,
including (i) the legal requirements within his, her or its jurisdiction for the
purchase of the Common Stock, (ii) any foreign exchange restrictions applicable
to such purchase, (iii) any governmental or other consents that may need to be
obtained, and (iv) the income tax and other tax consequences, if any, that may
be relevant to the purchase, holding, redemption, sale or transfer of the Common
Stock. Such Purchaser’s subscription and payment for, and his, her or its
continued beneficial ownership of the Common Stock, will not violate any
applicable securities or other laws of his, her or its jurisdiction.

 

 
h)
If an individual, Purchaser is over 21 years of age. If Purchaser is acting in a
representative capacity for a corporation, partnership or other business entity,
such entity is validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to
subscribe and perform its obligations hereunder, has taken all action necessary
to purchase the Common Stock pursuant to this Agreement, and was not organized
for the purpose of acquiring the Common Stock.

 

 
i)
Purchaser agrees that Purchaser will not attempt to sell, transfer, assign,
pledge or otherwise dispose of all or any portion of the Common Stock unless
they are registered under the Act or unless in the opinion of counsel
satisfactory to the Company an exemption from such registration is available.
Purchaser understands that the Common Stock have not been registered under the
Act by reason of a claimed exemption under the provisions of the Act which
depends, in part, upon Purchaser’s investment intention.

 

 
j)
Purchaser understands that no securities administrator of any state or any other
jurisdiction has made any finding or determination relating to the fairness of
this investment and that no securities administrator of any state or any other
jurisdiction has recommended or endorsed, or will recommend or endorse, the
offering of the Common Stock.

 

 
k)
Purchaser has relied solely upon the advice of Purchaser’s own tax and legal
advisors with respect to the tax and other legal aspects of the investment.

 
 
4

--------------------------------------------------------------------------------

 
 

 
l)
Purchaser warrants that Purchaser is an “accredited investor” within the meaning
of Rule 501(a) of Regulation D promulgated by the Securities and Exchange
Commission under the Act and,

 

 
m)
The sale of the Shares to Purchaser is being made without any public
solicitation or advertisements.

 
Section 6. Representations and Warranties of the Company 
 
In connection with the transactions contemplated hereby, the Company hereby
represents and warrants to Purchaser as follows:
 
6.1. Organization, Standing and Power.
 
The Company is duly organized, validly existing and in good standing under the
laws of the jurisdiction (the State of Delaware in the United States of America)
in which it is incorporated and has the requisite corporate power and authority
to carry on its business as now being conducted. The Company is duly qualified
or licensed to do business and is in good standing in each jurisdiction in which
the nature of its business or the ownership or leasing of its properties makes
such qualification or licensing necessary, other than in such jurisdictions
where the failure to be so qualified or licensed (individually or in the
aggregate) would not have a Company Material Adverse Effect. For purposes of
this Agreement, the term "Company Material Adverse Effect" means any material
adverse effect with respect to the Company, taken as a whole, or any change or
effect that adversely, or is reasonably expected to adversely, affect the
ability of the Company to maintain its current business operations or to
consummate the transactions contemplated by this Agreement in any material
respect.
 
6.2. Validity of Transaction.
 
This Agreement and, as applicable, each other agreement contemplated hereby are
valid and legally binding obligations of the Company, enforceable in accordance
with their respective terms against the Company, except as limited by
bankruptcy, insolvency and similar laws affecting creditors generally, and by
general principles of equity. At the time that the Shares are sold, assigned,
transferred and conveyed to Purchaser pursuant to this Agreement, the Shares
will be duly authorized, validly issued, fully paid and non-assessable.
 
The execution, delivery and performance of this Agreement have been duly
authorized by the Company and will not violate any applicable federal or state
law, any order of any court or government agency or the articles or certificate
of incorporation of the Company.
 
6.3. Capital Structure.
 
The authorized stock of the Company consists of 200,000,000 shares of common
stock, par value $0.001 per share and 20,000,000 shares of preferred stock, par
value $0.001 per share.
 
 
5

--------------------------------------------------------------------------------

 
 
On the Closing Date hereof, the Company has 81,520,000 shares of Common Stock
outstanding, and there is no preferred stock outstanding. No share of Company
Common Stock is held by the Company in its treasury. No bonds debentures, notes
or other indebtedness of the Company having the right to vote. There are no
outstanding stock appreciation rights or similar derivative securities or rights
of the Company.
 
In addition, there are warrant to purchaser approximately 18,640,000 shares of
warrants in relation to consultant services and several loansoutstanding. Under
the Company’s 2004 Stock Incentive Plan 1,410,107 shares of Company Common Stock
are reserved for issuance and 1,637,900 shares granted.
 
6.4. Authority: Non-contravention.
 
The Company has the requisite corporate power and authority to enter into this
Agreement and to consummate the transactions contemplated by this Agreement. The
execution and delivery of this Agreement by the Company and the consummation by
the Company of the transactions contemplated hereby have been duly authorized by
all necessary corporate action on the part of the Company.
 
6.5 No Undisclosed Material Liabilities.
 
Except as otherwise set forth in the Company's periodic reports as filed with
SEC pursuant to the requirements of the Act, the Company has no Liabilities.
"Liability" means, as to any person, all debts, liabilities and obligations,
direct, indirect, absolute or contingent of such person, whether accrued, vested
or otherwise, whether known or unknown and whether or not actually reflected, or
required in accordance with GAAP to be reflected, in such person's balance
sheet.
 
6.6. Litigation, etc.
 
As of the date hereof, (a) there is no suit, claim, action or proceeding (at law
or in equity) pending or, to the knowledge of the Company, threatened against
the Company (including, without limitation, any product liability claims) before
any court or governmental or regulatory authority or body, and (b) the Company
is not subject to any outstanding order, writ, judgment, injunction, order,
decree or arbitration order that, in any such case described in clauses (a) and
(b), (i) could reasonably be expected to have, individually or in the aggregate,
a Company Material Adverse Effect or (ii) involves an allegation of criminal
misconduct or a violation of the Racketeer and Influenced Corrupt Practices Act,
as amended. As of the date hereof, there are no suits, actions, claims or
proceedings pending or, to the Company's knowledge, threatened, seeking to
prevent, hinder, modify or challenge the transactions contemplated by this
Agreement.
 
Section 7. Survival of Representations and Warranties
 
All representations, warranties, covenants, and agreements contained herein
shall not be discharged or dissolved upon, but shall survive the closing.
 
 
6

--------------------------------------------------------------------------------

 


 
Section 8. Registration Rights
 
The Purchaser will be entitled to the piggy-back registration rights set forth
in Exhibit A.
 
Section 9. Entirety and Modification
 
This Agreement constitutes the entire agreement between the parties hereto with
respect to the subject matter hereof and supersedes any and all prior agreements
and understandings, whether oral or written, between the parties hereto relating
to such subject matter. No modification, alteration, amendment, or supplement to
this Agreement shall be valid or effective unless the same is in writing and
signed by all parties hereto.
 
Section 10. Successors and Assigns
 
This Agreement shall be binding upon and inure to the benefit of the respective
parties hereto, their successors and permitted assigns, heirs, and personal
representatives.
 
Section 11. Governing Law.
 
This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of Delaware.
 
In relation to any legal action or proceedings arising out of or in connection
with this Agreement (“Proceedings”), each party irrevocably submits to the
jurisdiction of the courts of the state of Delaware and waives any objection to
Proceedings in any such court on the grounds of venue or on the grounds that the
Proceedings have been brought in an inconvenient forum.
 
IN WITNESS WHEREOF, the parties hereto have duly executed this agreement as of
the date first written above.
 
PURCHASER:
 
BY:____________________
Name:
Title:
 
The Company:
 
BY:____________________
Name: Li Wei
Title: Chairman and CEO
 
 
7

--------------------------------------------------------------------------------

 

EXHIBIT A
 
1. REGISTRATION RIGHTS.
 
1.1 Definitions. For purposes of this Section 1:
 

 
a)
Registration. The terms “register,” “registered,” and “registration” refer to a
registration effected by preparing and filing a registration statement in
compliance with the Securities Act of 1933, as amended, (the “Securities Act”),
and the declaration or ordering of effectiveness of such registration statement.

 

 
b)
Registrable Securities. The term “Registrable Securities” means: (1) the shares
Common Stock of the Company issued to Purchaser pursuant to this Agreement and
(2) any shares of Common Stock of the Company issued as (or issuable upon the
conversion or exercise of any warrant, right or other security which is issued
as) a dividend or other distribution with respect to, or in exchange for or in
replacement of, any shares of Common Stock described in clause (1) of this
subsection (b). Notwithstanding the foregoing, “Registrable Securities” shall
exclude any Registrable Securities sold by a person in a transaction in which
rights under this Section 1 are not assigned in accordance with this Agreement
or any Registrable Securities sold in a public offering, whether sold pursuant
to Rule 144 promulgated under the Securities Act, or in a registered offering,
or otherwise or securities which can be sold in accordance with Rule 144(k)
promulgated under the Securities Act.

 

 
c)
Registrable Securities Then Outstanding. The number of shares of “Registrable
Securities then outstanding” shall mean the number of shares of Common Stock of
the Company that are Registrable Securities and are then issued and outstanding.

 

 
d)
Holder. For purposes of this Section 1, the term “Holder” means any person
owning of record Registrable Securities or any permitted assignee of record of
such Registrable Securities to whom rights under this Section 1 have been duly
assigned in accordance with this Agreement.

 

 
e)
SEC. The term “SEC” or “Commission” means the U.S. Securities and Exchange
Commission.

 
1.2 Piggyback Registrations. The Company shall notify all Holders of Registrable
Securities in writing at least thirty (30) days prior to filing any registration
statement under the Securities Act for purposes of effecting a public offering
of securities of the Company (including, but not limited to, registration
statements relating to secondary offerings of securities of the Company, but
excluding registration statements relating to any employee benefit plan or a
corporate reorganization) and will afford each such Holder an opportunity to
include in such registration statement all or any part of the Registrable
Securities then held by such Holder. Each Holder desiring to include in any such
registration statement all or any part of the Registrable Securities held by
such Holder shall within fifteen (15) days after receipt of the above-described
notice from the Company, so notify the Company in writing, and in such notice
shall inform the Company of the number of Registrable Securities such Holder
wishes to include in such registration statement. If a Holder decides not to
include all of its Registrable Securities in any registration statement
thereafter filed by the Company, such Holder shall nevertheless continue to have
the right to include any Registrable Securities in any subsequent registration
statement or registration statements as may be filed by the Company with respect
to offerings of its securities, all upon the terms and conditions set forth
herein.
 
 
8

--------------------------------------------------------------------------------

 
 
 

 
a)
Underwriting. If a registration statement under which the Company gives notice
under this Section 1.2 is for an underwritten offering, then the Company shall
so advise the Holders of Registrable Securities. In such event, the right of any
such Holder’s Registrable Securities to be included in a registration pursuant
to this Section 1.2 shall be conditioned upon such Holder’s participation in
such underwriting and the inclusion of such Holder’s Registrable Securities in
the underwriting to the extent provided herein. All Holders proposing to
distribute their Registrable Securities through such underwriting shall enter
into an underwriting agreement in customary form with the managing underwriter
or underwriters selected for such underwriting (including a market stand-off
agreement of up to 180 days if required by such underwriters). Notwithstanding
any other provision of this Exhibit A, if the managing underwriter(s)
determine(s) in good faith that marketing factors require a limitation of the
number of shares to be underwritten, then the Company shall include in such
offering (i) first, all the securities the Company proposes to register for its
own account, and (ii) second, Holder’s Registrable Securities and other shares
of Common Stock of the Company requested to be included by other investors
having written registration rights agreements with the Company respecting such
shares (“Other Registrable Securities”), with Holder and each such investor
proposing to sell such shares participating in such registration on a pro rata
basis, such participation to be based upon the number of shares of Registrable
Securities and Other Registrable Securities then held by the Holder and each
such investor, respectively; provided, however, that the right of the
underwriters to exclude shares (including Registrable Securities) from the
registration and underwriting as described above shall be restricted so that all
shares that are not Registrable Securities or Other Registrable Securities and
are held by any other person, including, without limitation, any person who is
an employee or officer of the Company (or any subsidiary of the Company) shall
first be excluded from such registration and underwriting before any Registrable
Securities and Other Registrable Securities are so excluded. If any Holder
disapproves of the terms of any such underwriting, such Holder may elect to
withdraw therefrom by written notice to the Company and the underwriter(s),
delivered at least ten (10) business days prior to the effective date of the
registration statement. Any Registrable Securities excluded or withdrawn from
such underwriting shall be excluded and withdrawn from the registration. For any
Holder that is a partnership, the Holder and the partners and retired partners
of such Holder, or the estates and family members of any such partners and
retired partners and any trusts for the benefit of any of the foregoing persons,
and for any Holder that is a corporation, the Holder and all corporations that
are affiliates of such Holder, shall be deemed to be a single “Holder,” and any
pro rata reduction with respect to such “Holder” shall be based upon the
aggregate amount of shares carrying registration rights owned by all entities
and individuals included in such “Holder,” as defined in this sentence.

 
 
9

--------------------------------------------------------------------------------

 
 
 

 
b)
Expenses. All expenses incurred in connection with a registration pursuant to
this Section 1.2 (excluding underwriters’ and brokers’ discounts and commissions
relating to shares sold by the Holders and legal fees of counsel for the
Holders), including, without limitation all federal and “blue sky” registration,
filing and qualification fees, printers’ and accounting fees, and fees and
disbursements of counsel for the Company, shall be borne by the Company.

 
1.3 Obligations of the Company. Whenever required to effect the registration of
any Registrable Securities under this Agreement the Company shall, as
expeditiously as reasonably possible:
 
a)
Registration Statement. Prepare and file with the SEC a registration statement
with respect to such Registrable Securities and use its commercially reasonable
efforts to cause such registration statement to become effective, provided,
however, that the Company shall not be required to keep any such registration
statement effective for more than ninety (90) days.

 
b)
Amendments and Supplements. Prepare and file with the SEC such amendments and
supplements to such registration statement and the prospectus used in connection
with such registration statement as may be necessary to comply with the
provisions of the Securities Act with respect to the disposition of all
securities covered by such registration statement.

 
c)
Prospectuses. Furnish to the Holders such number of copies of a prospectus,
including a preliminary prospectus, in conformity with the requirements of the
Securities Act, and such other documents as they may reasonably request in order
to facilitate the disposition of the Registrable Securities owned by them that
are included in such registration.

 
d)
Blue Sky. Use its commercially reasonable efforts to register and qualify the
securities covered by such registration statement under such other securities or
Blue Sky laws of such states as shall be reasonably requested by the Holders,
provided that the Company shall not be required in connection therewith or as a
condition thereto to qualify to do business or to file a general consent to
service of process in any such states or jurisdictions.

 
e)
Underwriting. In the event of any underwritten public offering, enter into and
perform its obligations under an underwriting agreement in usual and customary
form, with the managing underwriter(s) of such offering. Each Holder
participating in such underwriting shall also enter into and perform its
obligations under such an agreement.

 
 
10

--------------------------------------------------------------------------------

 
 
 
f)
Notification. Notify each Holder of Registrable Securities covered by such
registration statement at any time when a prospectus relating thereto is
required to be delivered under the Securities Act of the happening of any event
as a result of which the prospectus included in such registration statement, as
then in effect, includes an untrue statement of a material fact or omits to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading in the light of the circumstances then
existing.

 
g)
Opinion and Comfort Letter. Furnish, at the request of any Holder requesting
registration of Registrable Securities, on the date that such Registrable
Securities are delivered to the underwriters for sale, if such securities are
being sold through underwriters, (i) an opinion, dated as of such date, of the
counsel representing the Company for the purposes of such registration, in form
and substance as is customarily given to underwriters in an underwritten public
offering and reasonably satisfactory to a majority in interest of the Holders
requesting registration, addressed to the underwriters, if any, and to the
Holders requesting registration of Registrable Securities and (ii) a “comfort”
letter dated as of such date, from the independent certified public accountants
of the Company, in form and substance as is customarily given by independent
certified public accountants to underwriters in an underwritten public offering
and reasonably satisfactory to a majority in interest of the Holders requesting
registration, addressed to the underwriters, if any, and to the Holders
requesting registration of Registrable Securities provided however, that the
Company’s obligation to obtain a “comfort” letter shall be limited to
commercially reasonable efforts. If such securities are not being sold through
underwriters, then the Company shall furnish, at the request and at the sole
expense of any Holder requesting registration of Registrable Securities, on the
date that the registration statement with respect to such securities becomes
effective, an opinion, dated as of such date, of the counsel representing the
Company for the purposes of such registration, in form and substance as is
customarily given to underwriters in an underwritten public offering and
reasonably satisfactory to a majority in interest of the Holders requesting
registration, addressed to the underwriters, if any, and to the Holders
requesting registration of Registrable Securities.

 
1.4 Furnish Information. It shall be a condition precedent to the obligations of
the Company to take any action pursuant to Sections 1.2 that the selling Holders
shall furnish to the Company such information regarding themselves, the
Registrable Securities held by them, and the intended method of disposition of
such securities as shall be required to timely effect the Registration of their
Registrable Securities.
 
1.5 Indemnification. In the event any Registrable Securities are included in a
registration statement under Sections 1.2:
 
 
11

--------------------------------------------------------------------------------

 
 
 

 
a)
By the Company. To the extent permitted by law; the Company will indemnify and
hold harmless each Holder, the partners, officers and directors of each Holder,
any underwriter (as determined in the Securities Act) for such Holder and each
person, if any, who controls such Holder or underwriter within the meaning of
the Securities Act or the Securities Exchange Act of 1934, as amended, (the
“1934 Act”), against any losses, claims, damages, or Liabilities (joint or
several) to which they may become subject under the Securities Act, the 1934 Act
or other federal or state law, insofar as such losses, claims, damages, or
liabilities (or actions in respect thereof) arise out of or are based upon any
of the following statements, omissions or violations (collectively a
“Violation”):

 

 
(i)
any untrue statement or alleged untrue statement of a material fact contained in
such registration statement, including any preliminary prospectus or final
prospectus contained therein or any amendments or supplements thereto;

 

 
(ii)
the omission or alleged omission to state therein a material fact required to be
stated therein, or necessary to make the statements therein not misleading, or

 

 
(iii)
any violation or alleged violation by the Company of the Securities Act, the
1934 Act, any federal or state securities law or any rule or regulation
promulgated under the Securities Act, the 1934 Act or any federal or state
securities law in connection with the offering covered by such registration
statement;

 
and the Company will reimburse each such Holder, partner, officer or director,
underwriter or controlling person for any legal or other expenses reasonably
incurred by them, as incurred, in connection with investigating or defending any
such loss, claim, damage, liability or action; provided, however, that the
indemnity agreement contained in this subsection 1.5(a) shall not apply to
amounts paid in settlement of any such loss, claim, damage, liability or action
if such settlement is effected without the consent of the Company (which consent
shall not be unreasonably withheld), nor shall the Company be liable in any such
case for any such loss, claim, damage, liability or action to the extent that it
arises out of or is based upon a Violation which occurs in reliance upon and in
conformity with written information furnished expressly for use in connection
with such registration by such Holder, partner, officer, director, underwriter
or controlling person of such Holder.
 
 
12

--------------------------------------------------------------------------------

 
 

  b) 
By Selling Holders. To the extent permitted by law, each selling Holder will
indemnify and hold harmless the Company, each of its directors, each of its
officers who have signed the registration statement, each person, if any, who
controls the Company within the meaning of the Securities Act, any underwriter
and any other Holder selling securities under such registration statement or any
of such other Holder’s partners, directors or officers or any person who
controls such Holder within the meaning of the Securities Act or the 1934 Act,
against any losses, claims, damages or liabilities (joint or several) to which
the Company or any such director, officer, controlling person, underwriter or
other such Holder, partner or director, officer or controlling person of such
other Holder may become subject under the Securities Act, the 1934 Act or other
federal or state law, insofar as such losses, claims, damages or liabilities (or
actions in respect thereto) arise out of or are based upon any Violation, in
each case to the extent (and only to the extent) that such Violation occurs in
reliance upon and in conformity with written information furnished by such
Holder expressly for use in connection with such registration; and each such
Holder will reimburse any legal or other expenses reasonably incurred by the
Company or any such director, officer, controlling person, underwriter or other
Holder, partner, officer, director or controlling person of such other Holder in
connection with investigating or defending any such loss, claim, damage,
liability or action: provided, however, that the indemnity agreement contained
in this Section 1.5(b) shall not apply to amounts paid in settlement of any such
loss, claim, damage, liability or action if such settlement is effected without
the consent of the Holder, which consent shall not be unreasonably withheld; and
provided, further, that the total amounts payable in indemnity by a Holder under
this Section 1.5(b) in respect of any Violation shall not exceed the net
proceeds received by such Holder in the registered offering out of which such
Violation arises.

 

  c)
Notice. Promptly after receipt by an indemnified party under this Section 1.5 of
notice of the commencement of any action (including any governmental action),
such indemnified party will, if a claim in respect thereof is to be made against
any indemnifying party under this Section 1.5, deliver to the indemnifying party
a written notice of the commencement thereof and the indemnifying party shall
have the right to participate in, and, to the extent the indemnifying party so
desires, jointly with any other indemnifying party similarly noticed, to assume
the defense thereof with counsel mutually satisfactory to the parties; provided,
however, that an indemnified party shall have the right to retain its own
counsel, with the fees and expenses to be paid by the indemnifying party, if
representation of such indemnified party by the counsel retained by the
indemnifying party would be inappropriate due to actual or potential conflict of
interests between such indemnified party and any other party represented by such
counsel in such proceeding. The failure to deliver written notice to the
indemnifying party within a reasonable time of the commencement of any such
action shall relieve such indemnifying party of liability to the indemnified
party under this Section 1.5 to the extent the indemnifying party is prejudiced
as a result thereof, but the omission so to deliver written notice to the
indemnified party will not relieve it of any liability that it may have to any
indemnified party otherwise than under this Section 1.5.

 
 
13

--------------------------------------------------------------------------------

 
 
 

  d)
Defect Eliminated in Final Prospectus. The foregoing indemnity agreements of the
Company and Holders are subject to the condition that, insofar as they relate to
any Violation made in a preliminary prospectus but eliminated or remedied in the
amended prospectus on file with the SEC at the time the registration statement
in question becomes effective or the amended prospectus filed with the SEC
pursuant to SEC Rule 424(b) (the “Final Prospectus”), such indemnity agreement
shall not inure to the benefit of any person if a copy of the Final Prospectus
was timely furnished to the indemnified party and was not furnished to the
person asserting the loss, liability, claim or damage at or prior to the time
such action is required by the Securities Act.

 

 
e)
Contribution. In order to provide for just and equitable contribution to joint
liability under the Securities Act in any case in which either (i) any Holder
exercising rights under this Agreement, or any controlling person of any such
Holder, makes a claim for indemnification pursuant to this Section 1.5 but it is
judicially determined (by the entry of a final judgment or decree by a court of
competent jurisdiction and the expiration of time to appeal or the denial of the
last right of appeal) that such indemnification may not be enforced in such case
notwithstanding the fact that this Section 1.5 provides for indemnification in
such case, or (ii) contribution under the Securities Act may be required on the
part of any such selling Holder or any such controlling person in circumstances
for which indemnification is provided under this Section 1.5; then, and in each
such case, the Company and such Holder will contribute to the aggregate losses,
claims, damages or liabilities to which they may be subject (after contribution
from others) in such proportion so that such Holder is responsible for the
portion represented by the percentage that the public offering price of its
Registrable Securities offered by and sold under the registration statement
bears to the public offering price of all securities offered by and sold under
such registration statement, and the Company and other selling Holders are
responsible for the remaining portion; provided, however, that, in any such
case: (A) no such Holder will be required to contribute any amount in excess of
the public offering price of all such Registrable Securities offered and sold by
such Holder pursuant to such registration statement; and (B) no person or entity
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) will be entitled to contribution from any person or entity
who was not guilty of such fraudulent misrepresentation.

 

  f)
Survival. The obligations of the Company and Holders under this Section 1.5
shall survive until the fifth anniversary of the completion of any offering of
Registrable Securities in a registration statement, regardless of the expiration
of any statutes of limitation or extensions of such statutes.

 
 
14

--------------------------------------------------------------------------------

 



1.6 Transfer of Registration Rights. The rights of a Holder hereunder may be
transferred or assigned in connection with a transfer of Registrable Securities
to (i) any affiliate of a Holder, (ii) any subsidiary, parent, partner, retired
partner, limited partner, shareholder or member of a Holder or (iii) any family
member or trust for the benefit of any Holder, or (iv) any transferee who is
acquiring at least 25% shares of Registrable Securities held by the Holder prior
to the transfer. Notwithstanding the foregoing, such rights may only be
transferred or assigned provided that all of the following additional conditions
are satisfied: (a) such transfer or assignment is effected in accordance with
applicable securities laws; (b) such transferee or assignee agrees in writing to
become subject to the terms of this Agreement; and (c) the Company is given
written notice by such Holder of such transfer or assignment, stating the name
and address of the transferee or assignee and identifying the Registrable
Securities with respect to which such rights are being transferred or
assigned.  
          
  1.7 Termination of the Company’s Obligations. The Company’s registration
obligations under this Exhibit A shall terminate four years after the date of
this Agreement or, if sooner when, in the opinion of counsel to the Company, all
Registrable Securities held by a Holder may then be sold under Rule 144 in one
transaction without exceeding the volume limitations thereunder.
 
 
15

--------------------------------------------------------------------------------

 
 